Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to claims filed 10/14/2020.
Claims 1-8 are pending.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Drawings
Fig. 1, 3, 8-9, 11 and 13 are objected to because they fail to comply with 37 CFR 1.84(l), which requires that all drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning. Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. “Drawing and specification corrections, presentation of a new oath and the like are generally considered as formal matters, although the filing of drawing corrections in reply to an objection to the drawings cannot normally be held in abeyance … An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive” (MPEP § 714.02). The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control unit”, “first management unit”, “second management unit”, “third management unit”, “display control unit” and “processing devices” in claims 1-6 and 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the disclosure, as originally filed, reveal support for the aforementioned limitations in at least ¶ [0026] “The information processing device according to aspects of the present invention may be realized using a computer, and in this case, a control program for an information  processing device that realizes the information processing device on a computer by causing the computer to operate as the units (software elements) included in the  information processing device, and a computer-readable storage medium storing the control program also fall within the scope of the present invention” as well as equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by AOKI Pub. No. US 2014/0359356 A1 (hereafter Aoki).

With regard to claim 1, Aoki teaches an information processing device, comprising; a control unit configured with instructions to perform operations comprising (in at least 1f, Fig. 1 and ¶ [0033] and a processor configured to perform a process including selecting, when causing the plurality of virtual machines to perform shutdown processes in parallel in at least ¶ [0010]):
operation as a first management unit configured to manage shutdown of a plurality of guest Operating Systems (OSs) that operate on a virtual OS (When causing the virtual machines 1a, 1b, 1c, and 1d to perform their shutdown processes in parallel, the control unit 1f selects a first virtual machine with reference to the storage unit 1e. In addition, the control unit 1f selects one or more second virtual machines with lower priority level than the first virtual machine with reference to the storage unit 1e in at least ¶ [0036] and the management unit 132 causes the OS running on each of the virtual machines 140, 150, 160, 170, 180, and 190 to start shutting down in at least ¶ [0088]); and
operation as a second management unit configured to shut down the information processing device in response to all of the plurality of guest OSs having been shut down by the first management unit ((Step S17) When all the guest domains complete their shutdown, the management unit 132 allocates all free resources to the virtual machine 130 serving as a control domain. (Step S18) The management unit 132 shuts down the virtual machine 130. When the virtual machine 130 shuts down, the hypervisor 120 also shuts down, thereby completing the shutdown of the execution server 100 in at least ¶ [0115] – [0117] and ¶ [0088]),
wherein the control unit is configured with the instructions such that operation as the first management unit comprises, upon acquiring information indicating that shutdown of one of the plurality of guest OSs is completed, executing shutdown of a guest OS other than the one of the plurality of guest OSs for which shutdown is completed (The hypervisor 120 receives a shutdown notification indicating completion of shutdown from a guest domain immediately before the guest domain completes its shutdown … The management unit 132 determines whether all of the guest domains have shut down or not. If all of the guest domains have shut down, the process is completed. If there is any guest domain that is running, the process proceeds back to step S23 … The management unit 132 immediately shuts down the running quest domains in at least ¶ [0125] – [0127]).

With regard to claim 2, Aoki teaches operation as a third management unit that monitors the statuses of the plurality of guest OSs and controls the plurality of guest Oss, and the control unit is configured with the instructions such that operation as the first management unit further comprises: acquiring status information of each of the plurality of guest OSs via the third management unit (The management unit 132 determines whether all of the guest domains have shut down or not. If all of the guest domains have shut down, the process is completed. If there is any guest domain that is running, the process proceeds back to step S23. For example, if all of the shutdown flags are "true" in the management table 131b, this means that all of the guest domains have shut down. If one or more shutdown flags are "false", this means that there are one or more running guest domains in at least ¶ [0126]); and
executing shutdown of the plurality of guest OSs via the third management unit ((Step S28) The management unit 132 immediately shuts down the running quest domains. Even if these guest domains are in the middle of their shutdown processes, the management unit 132 forcibly shuts down the guest domains in at least ¶ [0127]).

With regard to claim 3, Aoki teaches wherein the control unit is configured with the instructions such that operation as the second management unit comprises, in response to all of the plurality of guest OSs being shut down by the first management unit, shutting down the information processing device via a control device that controls the information processing device ((Step S17) When all the guest domains complete their shutdown, the management unit 132 allocates all free resources to the virtual machine 130 serving as a control domain. (Step S18) The management unit 132 shuts down the virtual machine 130. When the virtual machine 130 shuts down, the hypervisor 120 also shuts down, thereby completing the shutdown of the execution server 100 in at least ¶ [0115] – [0117]) and an uninterruptible power supply device connected to the information processing device (FIG. 2 illustrates an information processing system according to a second embodiment. The information processing system of the second embodiment includes execution servers 100 and 200, UPSs 300 and 400, a monitoring server 500, and a management client 600. The execution servers 100 and 200, the monitoring server 500, and the management client 600 are connected to a network 10 in at least ¶ [0049] and The monitoring server 500 is a server computer that monitors the operational states of other devices. The UPSs are also monitored by the monitoring server 500. For example, the monitoring server 500 receives a notification indicating that a power source abnormality has been detected, from a UPS 300 and 400, and then notifies the corresponding execution server 100 and 200 that the power source failure has occurred … With the management client 600, the administrator is able to confirm the monitoring result obtained by the monitoring server 500, and is also able to instruct the execution servers 100 and 200 to shut down in at least ¶ [0051] – [0053]).

With regard to claim 4, Aoki teaches wherein the control unit is configured to perform operations in a test mode in which the plurality of guest OSs are shut down according to a predetermined order (the control unit 1f selects the virtual machine 1a with the highest priority level as a first virtual machine from the virtual machines 1a, 1b, 1c, and 1d. Then, for example, the control unit 1f selects one or more second virtual machines in order from the lowest priority level from the virtual machines 1b, 1c, and 1d with lower priority level than the priority level of "P1" of the virtual machine 1a in at least ¶ [0039] and determining an order of shutting down the virtual machines by confirming the user-specified priority levels in at least ¶ [0005]).

With regard to claim 5, Aoki teaches wherein the control unit is configured with the instructions to perform operations further comprising operation as a display control unit configured to generate screen data for displaying a shutdown time of each guest OS in the test mode (The video signal processing unit 105 outputs images to a display 11 connected to the execution server 100 in accordance with commands from the CPU 102 in at least ¶ [0059] and FIG. 7 illustrates an example of a power supply time table according to the second embodiment. A power supply time table 131a is stored in the storage unit 131. The power supply time table 131a includes the following fields: total power supply time, guest domain shutdown time (T1), and control domain shutdown time (T2). A time to be set in each field is expressed in, for example, seconds in at least ¶ [0093] – [0096] and The console panel 305 is an interface provided with an input section for the administrator to enter operational commands to the UPS 300 and a display section for the administrator to confirm the state of the UPS 300 in at least ¶ [0070]).

With regard to claim 6, Aoki teaches wherein the screen data comprises: an accumulated time comprising the shutdown time of each guest OS (FIGS. 16A and 16B illustrate examples of the time taken for a shutdown process with different amounts of allocated resources. FIG. 16A illustrates a table 700 that exemplifies the times taken for a shutdown process with different numbers of vCPUs. FIG. 16B illustrates a table 800 that exemplifies the times taken for a shutdown process with different memory sizes in at least ¶ [0182] and FIG. 7 illustrates an example of a power supply time table according to the second embodiment. A power supply time table 131a is stored in the storage unit 131. The power supply time table 131a includes the following fields: total power supply time, guest domain shutdown time (T1), and control domain shutdown time (T2) in at least ¶ [0093] – [0096]); an indication whether or not each guest OS has been successfully shut down (he management unit 132 determines whether all of the guest domains have shut down or not. If all of the guest domains have shut down, the process is completed. If there is any guest domain that is running, the process proceeds back to step S23. For example, if all of the shutdown flags are "true" in the management table 131b, this means that all of the guest domains have shut down. If one or more shutdown flags are "false", this means that there are one or more running guest domains in at least ¶ [0126]); and a time limit of the accumulated time (This allows such a virtual machine to further reduce the time to complete the shutdown process. For example, even if there is a limited time to supply power, it is possible to increase the possibility that the virtual machine with high priority level completes its shutdown safely within the limited time in at least ¶ [0046] and When a power source failure is predicted, it is preferable to shut down the execution server 100 urgently. In this case, the shutdown method of the second or third embodiment may be employed. In this case, a limited time, instead of the power supply time of the UPS 300, may be given to the management unit 132 in at least ¶ [0236]).

With regard to claim 7, Aoki teaches a non-transitory computer-readable storage medium storing a management program to be executed on a virtual Operating System (OS) to be executed on at least one information processing device, the management program causing the at least one information processing device to perform operations comprising (The above-described functions may be implemented by causing a computer to execute an intended program. The program may be recorded on a computer-readable portable recording medium 13 in at least ¶ [0238] and claim 13):
a first management operation of managing shutdown of a plurality of guest OSs that operate on the virtual OS (When causing the virtual machines 1a, 1b, 1c, and 1d to perform their shutdown processes in parallel, the control unit 1f selects a first virtual machine with reference to the storage unit 1e. In addition, the control unit 1f selects one or more second virtual machines with lower priority level than the first virtual machine with reference to the storage unit 1e in at least ¶ [0036] and the management unit 132 causes the OS running on each of the virtual machines 140, 150, 160, 170, 180, and 190 to start shutting down in at least ¶ [0088]); and
a second management operation of shutting down the at least one information processing device when all of the plurality of guest OSs have been shut down by the first management operation ((Step S17) When all the guest domains complete their shutdown, the management unit 132 allocates all free resources to the virtual machine 130 serving as a control domain. (Step S18) The management unit 132 shuts down the virtual machine 130. When the virtual machine 130 shuts down, the hypervisor 120 also shuts down, thereby completing the shutdown of the execution server 100 in at least ¶ [0115] – [0117] and ¶ [0088]),
wherein, in the first management operation, when information indicating that shutdown of one of the plurality of guest OSs is completed is acquired, shutdown of a guest OS other than the one of the plurality of guest OSs is executed (The hypervisor 120 receives a shutdown notification indicating completion of shutdown from a guest domain immediately before the guest domain completes its shutdown … The management unit 132 determines whether all of the guest domains have shut down or not. If all of the guest domains have shut down, the process is completed. If there is any guest domain that is running, the process proceeds back to step S23 … The management unit 132 immediately shuts down the running quest domains in at least ¶ [0125] – [0127]).

With regard to claim 8, Aoki teaches an information processing system that comprises a plurality of information processing devices, wherein each of the plurality of information processing devices comprises a control unit, the control unit of at least one information processing device is configured with instructions to perform operations comprising (in at least 1f, Fig. 1 and ¶ [0033] and a processor configured to perform a process including selecting, when causing the plurality of virtual machines to perform shutdown processes in parallel in at least ¶ [0010]):
operation as a first management unit configured to manage shutdown of a plurality of guest OSs that operates on a virtual OS (When causing the virtual machines 1a, 1b, 1c, and 1d to perform their shutdown processes in parallel, the control unit 1f selects a first virtual machine with reference to the storage unit 1e. In addition, the control unit 1f selects one or more second virtual machines with lower priority level than the first virtual machine with reference to the storage unit 1e in at least ¶ [0036] and the management unit 132 causes the OS running on each of the virtual machines 140, 150, 160, 170, 180, and 190 to start shutting down in at least ¶ [0088]); and
operation as a second management unit configured to shut down the information processing devices when all of the plurality of guest OSs have been shut down by the first management unit ((Step S17) When all the guest domains complete their shutdown, the management unit 132 allocates all free resources to the virtual machine 130 serving as a control domain. (Step S18) The management unit 132 shuts down the virtual machine 130. When the virtual machine 130 shuts down, the hypervisor 120 also shuts down, thereby completing the shutdown of the execution server 100 in at least ¶ [0115] – [0117] and ¶ [0088]), and
the control unit is configured with the instructions such that operation as the first management unit comprises, upon acquiring information indicating that shutdown of one of the plurality of guest OSs is completed, executing shutdown of a guest OS other than the one guest OS (The hypervisor 120 receives a shutdown notification indicating completion of shutdown from a guest domain immediately before the guest domain completes its shutdown … The management unit 132 determines whether all of the guest domains have shut down or not. If all of the guest domains have shut down, the process is completed. If there is any guest domain that is running, the process proceeds back to step S23 … The management unit 132 immediately shuts down the running quest domains in at least ¶ [0125] – [0127]).

Conclusion
Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.

When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY A TEETS whose telephone number is (571)272-3338.  The examiner can normally be reached on Monday - Friday, 6am-2pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY A TEETS/Primary Examiner, Art Unit 2195